IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AHMAD MOHAMMAD AL DARBI,

Petitioner, Civil Action No. 05-2371 (RCL)

V.

BARACK OBAMA,
President of the United States, et al.,

Respondents.

S€SSS\J&/§`~/\/S§

 ER

Upon Petitioner’s Unopposed Motion for Extension of Time to the Court’s August l7,
2010 Scheduling Order it is hereby,
1 ORDERED that Petitioner must file his Traverse on or before February 8,

201 l;

2. ORDERED that Respondents must file their motion to amend the Factual

Return by March 15, 201 l; and

3. ORDERED that the parties must file a Joint Status Report on or before March

29, 201 l, in which they will either:

a. notify the Court that Petitioner intends to move for additional
discovery and/or amend his Traverse and propose a briefing schedule
on that matter; or

b. propose a briefing schedule for the parties’ cross-motions for judgment
on the record.

SO ORDERED

Dare; "/""~///o  C. 

UNITED STATES DISTRICT JUDGE